DETAILED ACTION

                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-9, are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2016/0332325).
Claim 1: Murayama discloses a sheet manufacturing apparatus (Figure 1, 2).   The sheet manufacturing apparatus includes: a defibrating unit 20 that defibrates a raw material containing a fiber in air, a mixing unit 50 that mixes a defibrated material defibrated by the defibrating unit and a resin in air, a web forming unit 70 that forms a web W by accumulating the mixture mixed by the mixing unit on a moving body 71, a transporting unit that transports the web, a sheet forming unit 86 that forms a sheet from the web, a setting unit 82 that sets a thickness of the sheet, and a control unit 90 that controls a moving speed of the moving body 71.  The control unit controls each of the sections of the apparatus ([0073]-[0092]).  It therefore would have been obvious to one skilled in the art at the time the invention was filed, that the control unit also controls a transporting speed of the web transported by the transporting unit in accordance with the thickness of the sheet set in the setting step. 
Claims 2-4: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that for proper operation of the apparatus, the moving speed of the moving body and the transporting speed of the transporting unit change at the same time.  It would have been obvious that the changes include a decrease as well as an increase in the moving speeds [0086].
Claims 5-7: the invention is disclosed per claim 1, above.  The transporting step is performed by a first roller pair and a second roller pair that is positioned on the downstream side of the first roller pair.  It would have been obvious to one skilled in the art that for proper operation of the apparatus, the transporting speed of the first roller pair decrease after decreasing the transporting speed of the second roller pair and the transporting speed of the first roller pair increase after increasing the transporting speed of the second roller pair.  
Claims 8-9: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that depending on the process requirements, the moving speed of the moving body and the transporting speed of the transporting unit changes stepwise or linearly [0086].

                                                                                                                                                   



Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748